EMPLOYMENT AGREEMENT This employment agreement (this “Agreement”), dated as of September 17, 2007 (the “Effective Date”), is made by and between Flexpetz Holdings, Inc., a Delaware corporation (the “Company”) and Marlena Cervantes (the “Executive”). Whereas, the Executive is to be employed as the Chief Executive Officer and Chairman of the Board of Directors of the Company; and Whereas, the Company and the Executive desire to enter into this Agreement as to the terms of the Executive’s employment by the Company; Now, therefore, in consideration of the foregoing, of the mutual promises contained herein and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto intending to be legally bound, hereby agree as follows: 1.POSITION/DUTIES. (a)During the Employment Term (as defined in Section 2 below), the Executive shall serve as the Chief Executive Officer and Chairman of the Board of Directors of the Company. In this capacity the Executive shall have such duties, authorities and responsibilities commensurate with the duties, authorities and responsibilities of persons in similar capacities in similarly sized company and such other reasonable duties and responsibilities as the Board of Directors of the Company (the “Board”) shall designate.The Executive shall report directly to the President of the Company. (b)During the Employment Term, the Executive shall use her best efforts to perform her duties under this Agreement and shall devote substantially all of her business time, energy and skill in the performance of her duties with the Company, provided the foregoing will not prevent the Executive from (1) participating in charitable, civic, educational, professional or community affairs or serving on the board of directors or advisory committees of non-profit entities, and (2) managing her own and her family’s personal investments, in each case, provided that such activities in the aggregate do not materially interfere with her duties hereunder. [The Executive may serve on the board of directors or advisory committees of for-profit entities with the prior written consent of the Board.] 2.EMPLOYMENT TERM.Except for earlier termination as provided in Section 7, the Executive’s employment under this Agreement shall be for a five year term commencing on the Effective Date and ending on September 17, 2007 (the “Initial Term”). Subject to Section 7, the Initial Term shall be automatically extended for additional terms of successive three year periods (the “Additional Term”) unless the Company or the Executive gives written notice to the other of the termination of the Executive’s employment hereunder at least 180 days prior to the expiration of the Initial Term or Additional Term. The Initial Term and any Additional Term shall be referred to herein as the “Employment Term.” 1 3.BASE SALARY.The Company agrees to pay the Executive an annual salary of $120,000.The salary shall be paid in bi-weekly installments. 4.OPTIONS.Executive is granted the right to purchase 1,000,000 shares of the Company’s common stock every year for five years from the date of this agreement at an exercise price of $5.00.Options shall be fully vested upon execution of this Agreement. These rights shall be considered the property of the Executive and shall no longer bear any encumbrances or restrictions other than those relating to applicable state and federal law.Nothing in this section shall effect or prohibit anything else in this agreement, including but not limited to Section 7. 5.EMPLOYEE BENEFITS. (a)Benefit Plans.The Executive shall be eligible to participate in any employee benefit plan of the Company, including, but not limited to, equity, pension, thrift, profit sharing, medical coverage, education, or other retirement or welfare benefits that the Company has adopted or may adopt, maintain or contribute to for the benefit of its senior executives at a level commensurate with her positions, subject to satisfying the applicable eligibility requirements.Company shall pay the entire cost of these benefits. (b)Vacation.The Executive shall be entitled to an annual paid vacation in accordance with the Company’ policy applicable to senior executives, but in no event less than four weeks per calendar year (as prorated for partial years), which vacation may be taken at such times as the Executive elects with due regard to the needs of the Company. (c)Housing Benefit.The Executive shall be entitled to a housing stipend in the amount of $8,000 per month for rent or mortgage payments and associated expenses. (d)Automobile Benefit. The Companies shall provide Executive with the automobile of her choice not to exceed $1,000 per month for the lease or finance payments. Company shall also provide such expenses associated with the automobile including but not limited to insurance, gas, repairs and maintenance. (e)Business and Entertainment Expenses.Upon presentation of appropriate documentation, the Executive shall be reimbursed in accordance with the Company’ expense reimbursement policy for all reasonable and necessary business and entertainment expenses incurred in connection with the performance of her duties hereunder. 6.TERMINATION.The Executive’s employment and the Employment Term shall terminate on the first of the following to occur: (a)Disability.The thirtieth day following written notice by the Company to the Executive of termination due to Disability. For purposes of this Agreement, “Disability” shall mean the inability of the Executive to perform her material duties hereunder due to a physical or mental injury, infirmity or incapacity for 180 days (whether or not consecutive) during any 12 month period. 2 (b)Death.Automatically on the date of death of the Executive. (c)Cause.Immediately upon written notice by the Company to the Executive of a termination for Cause. “Cause” shall mean the willful misconduct of the Executive with regard to the business or affairs of the Company that is materially injurious to the Company. In all cases the Executive shall have fifteen days after the receipt of written notice thereof from the Company to cure (if curable) the circumstances giving rise to the Cause event. (d)Without Cause.On the thirtieth day following written notice by the Company to the Executive of an involuntary termination without Cause, other than for death or Disability. (e)Good Reason.On the sixtieth day following written notice by the Executive to the Company of a termination for Good Reason. “Good Reason” shall mean, without the express written consent of the Executive, the occurrence of any of the following events unless such events are cured (if curable) by the Company within fifteen days following receipt of written notification by the Executive to the Company that he intends to terminate her employment hereunder for one of the reasons set forth below: (i)any reduction or diminution (except temporarily during any period of incapacity due to physical or mental illness) in the Executive’s titles or a material reduction or diminution in the Executive’s authorities, duties or responsibilities or reporting requirements with the Company; or (ii)a material breach by the Company of any provisions of this Agreement. (f)Without Good Reason. On the ninetieth day following written notice by the Executive to the Company of the Executive’s voluntary termination of employment without Good Reason (which the Company may, in its sole discretion, make effective earlier than any notice date). 7.CONSEQUENCES OF TERMINATION. (a)Disability.Upon termination of this Agreement because of the Executive’s Disability, the Company shall pay or provide the Executive (1) any unpaid Base Salary through the date of termination and any accrued vacation; (2) any unpaid bonus accrued with respect to the fiscal year ending on or preceding the date of termination; (3) reimbursement for any unreimbursed expenses properly incurred through the date of termination; and (4) all other payments or benefits to which the Executive may be entitled under the terms of any applicable compensation arrangement, plan or program (collectively, “Accrued Benefits”). 3 (b)Death.Upon the termination of this Agreement because of the Executive’s death, the Executive’s estate shall be entitled to any Accrued Benefits. (c)Termination for Cause or Without Good Reason. Upon the termination of this Agreement by the Company for Cause, by the Executive without Good Reason, or by either party in connection with a failure to renew this Agreement, the Company shall pay to the Executive any Accrued Benefits. (d)Termination without Cause or for Good Reason.Upon the termination of this Agreement by the Company without Cause or by the Executive with Good Reason and subject to the Executive’s execution (and non-revocation) of a general release of claims against the Company and its affiliates in a form reasonably requested by the Company, the Company shall pay or provide the Executive with (1) the Accrued Benefits; (2) continued payment to the Executive her rate of salary for 36 months after termination, payable in accordance with the regular payroll practices of the Company, but off the payroll; (3) all benefits accorded to Executive prior to termination for a period of 36 months after termination.Payments provided under this Section 8(d) shall be in lieu of any termination or severance payments or benefits for which the Executive may be eligible under any of the plans, policies or programs of the Company. 8.No Assignment.This Agreement is personal to each of the parties hereto.Except as provided below, no party may assign or delegate any rights or obligations hereunder without first obtaining the written consent of the other party hereto. The Company may assign this Agreement to any successor (whether direct or indirect, by purchase, merger, consolidation or otherwise) to all or substantially all of the business or assets of the Company. 9.Notices. For the purpose of this Agreement, notices and all other communications provided for in this Agreement shall be in writing and shall be deemed to have been duly given (1) on the date of delivery if delivered by hand, (2) on the date of transmission, if delivered by confirmed facsimile, (3) on the first business day following the date of deposit if delivered by guaranteed overnight delivery service, or (4) on the fourth business day following the date delivered or mailed by United States registered or certified mail, return receipt requested, postage prepaid, addressed as follows: If to the Executive: At the address (or to the facsimile number) shown on the records of the Company With a Copy to: If to the Company: Flexpetz Holdings, Inc. 1000 N West Street Suite 1200 Wilmington, Delaware 19801 Attention: President Facsimile: 4 With a copy to: Anslow
